Citation Nr: 1116523	
Decision Date: 04/28/11    Archive Date: 05/05/11

DOCKET NO.  08-29 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for internal derangement, right knee, with traumatic arthritis, postoperative removal of the medial meniscus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The Veteran had active service in the United States Navy from March 1951 to March 1955.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been in receipt of compensation for a right knee disability for many years, having a 10 percent evaluation in effect since 1955.  He has recently submitted a claim alleging that his knee disorder has increased in severity, and that he is entitled to a higher level of compensation than what is contemplated in his current rating.  

The Veteran was examined by VA on two occasions in connection with this claim.  The earlier of these examinations occurred in January 2008, and formed the basis of the RO's denial of the claim for an increase.  Subsequent to the filing of a notice of disagreement, the Veteran expressed his belief that this examination was inadequate and did not fully consider the severity of his right knee disability.  In response to this, the Veteran was examined in March 2009 by a VA physician's assistant (PA), and the RO did not find those findings sufficient to warrant an increase.  

The Veteran maintains that his condition has increased in severity, and in support of his contentions, he has submitted a letter by a private orthopedist dated in January 2011.  This physician stated that the right knee condition has "progressively deteriorated," and that the "present symptoms, including flare-ups, result in additional limitations of active range of motion versus passive range of motion."  Moreover, this physician stated that there was a "severe loss of joint function."  The private doctor described the Veteran as having a severe traumatic arthropathy, and that the only way to treat this is with a total knee arthroplasty.  The physician stated that the knee condition "now interferes with all of his activities of daily living."  

Essentially, the Board finds that the 2011 opinion of the private examiner shows that the Veteran's knee disability has increased in severity since the 2009 VA examination.  It is implicit that the private physician believes that the condition continues to worsen, even since he was last examined by VA.  Indeed, the usage of the term "progressive deterioration" suggests this, as well as the opinion that the Veteran's knee had worsened so much as to now require surgical replacement.  Unfortunately, the 2011 private letter does not contain range of motion findings, and does not address subluxation or instability.  In previous VA examinations, instability was not found and was specifically denied by the Veteran; however, the 2011 letter, with its conclusion that a joint replacement is necessary, does at least raise the possibility that such a manifestation may be present.  At any rate, it is clear that the Veteran's knee disability has increased in severity since his most recent VA examination.   

In cases where an increase in rating is sought, the current level of disability is of prime concern.  Indeed, although the date of an examination is not, in and of itself, necessarily a reason to remand for current findings, in claims for an increase in rating, it is necessary to obtain the most accurate assessment of the disability picture.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991). With that in mind, the 2009 VA examination does not represent the most current representation of the right knee disorder, and a new orthopedic examination is necessary in order to fully evaluate the severity of the condition.  



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002) are fully satisfied.

2.  Schedule the Veteran for an orthopedic examination to determine the current severity of his service-connected right knee disorder.  The claims folder must be provided to the examiner for review in connection with the examination.  In this regard, the examiner should review the 2011 private orthopedist's letter and its assessment of a progressively worsening right knee joint condition.  After examining the appellant and the results of any diagnostic testing deemed necessary, the examiner should specifically delineate all symptomatology associated with the appellant's service-connected right knee disability, including any loss of motion or instability.  He or she should also comment on any functional impairment resulting from painful motion, weakness, fatigability, and incoordination.  If feasible, these determinations should be expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  Range of motion findings must be included, and a detailed rationale should accompany any conclusions reached.  It is noted that the examiner should specifically note whether instability or subluxation is present in the Veteran's service-connected knee.  

3.  After the development requested above has been completed to the extent possible, re-adjudicate the Veteran's claim.  If the resolution remains less than fully favorable, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond prior to dispatch to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



